Exhibit 10.65

January 14, 2011

Michael MacKinnon

Dear Mike:

Hansen Medical, Inc. (the “Company”) is pleased to offer you employment on tile
following terms:

1. Position. Your title will be Vice President, U.S. Commercial Operations. This
position will report to the Company’s President and Chief Executive Officer.
This is a full-time position contingent upon successful completion of a
background check. While you render services to the Company, you will not engage
in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company.

2. Cash Compensation. The Company will pay you a starting salary of $210,000 per
year, payable in accordance with the Company’s standard payroll schedule. This
salary will be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time. In addition, you will be
eligible to participate in an Executive Incentive bonus plan in 2011 for up to
25% of your base salary, payable in 2012 in Hansen stock based upon the
successful completion of certain agreed upon milestones.

3. Commissions. You are eligible to receive a maximum of $175,000 in annual
commissions at plan. These commissions are dependent upon the achievement of
overall Company sales goals, and will be paid quarterly.

4. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to three weeks paid vacation in accordance with the Company’s
vacation policy.

5. Stock Options. Subject to the approval of the Company’s Board of Directors or
its Compensation Committee. You will be granted an option to purchase 250,000
shares of the Company’s Common Stock. The exercise price per share will be equal
to the fair market value per share on the date the option is granted.

The Option will be subject to the terms and conditions applicable to options
granted under the Company’s 2006 Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Stock Option Agreement. You will vest
in 25% of the option shares after 12 months of



--------------------------------------------------------------------------------

Michael MacKinnon

January 14, 2011

Page 2

 

continuous service, and the balance will vest in equal monthly installments over
the next 48 months of continuous service, as described in the applicable Stock
Option Agreement.

6. Retention Agreement. The Company will offer you the opportunity to enter into
a Retention Agreement in the form of the document attached hereto as Exhibit A.

7. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit B.

8. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will.” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between yon and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

9. Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

10. Interpretation, Amendment and Enforcement. This letter agreement and
Exhibits A and B constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company. The terms of this letter agreement and
the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Santa Clara County, California, in connection with any
Dispute or any claim related to any Dispute.

* * * * *

We are excited about the possibility of you joining our Company. You may
indicate your agreement with these terms and accept this offer by signing and
dating both the enclosed duplicate original of this letter agreement and the
enclosed Proprietary Information and



--------------------------------------------------------------------------------

Michael MacKinnon

January 14, 2011

Page 3

 

Inventions Agreement and returning them to me. This offer, if not accepted, will
expire at the close of business on January 17, 2011. As required by law, your
employment with the Company is contingent upon your providing legal proof of
your identity and authorization to work in the United States. Your employment is
also contingent upon your starting work with the Company on or before
February 14, 2011.

If you have any questions, please call me at .

Very truly yours,

HANSEN MEDICAL, INC.

/s/ Bruce J Barclay

By: Bruce J Barclay

Title: President and CEO

I have read and accept this employment offer:

 

/s/ Michael T. MacKinnon

Michael T. MacKinnon

 

Dated: 1/17/11